The State has filed a persuasive motion for rehearing in which it is suggested that there would be no impropriety in the court amplifying the meaning of "aged" which is suggested in Black v. State, 67 Tex.Crim. R., as being one who "has reached that degree of weakness which characterizes declining *Page 104 
years," by adding "to such an extent as to render such personcomparatively helpless in a personal conflict with a person ofrobust health or strength." There is found in Art. 1147, P. C. in conjunction with "aged" the word "decrepit" the accepted definition of which as applied to that statute appears to be "one who is disabled, incapable or incompetent from either physical or mental weakness or defects, whether produced by age
or other causes, to such an extent as to render the individual comparatively helpless in a personal conflict with one possessed of ordinary health and strength." Hall v. State, 16 Tex. Cr. App. 6; Little v. State, 135 S.W. 119. If the State's suggestion could be adopted with propriety we see no good to be accomplished thereby for there would be no practical difference then between the meaning of the terms "aged" and "decrepit." There does not appear to be the same indefiniteness attached to the meaning of the term "decrepit" as is found with the term "aged" and we doubt the propriety of adopting the State's suggestion.
The state's motion for rehearing is overruled.
Overruled.